DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election of Group I, claims 1-14 and 16-19 is acknowledged.  In light of Applicant’s amendments to claims 1, 15 and 17 to modify the scope of these claims to be consistent with one another the restriction required of January 7th, 2021 is hereby WITHDRAWN.  Currently pending claims 1, 4-17 and 19 have been examined in full.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 10 Applicant uses the term “essentially forms”.  It is unclear what is “essential” or how it can “essentially form” a deformable element.  That is, do the chord and the surface of the circular segment for alone or art there additional parts that form the deformable element or do the chord and surface “somewhat” form a 
Claim 16 is rejected under 35 U.S.C. 112(b) as it depends from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Epperly (US 2012/0059428).
 	Regarding claim 1, Epperly discloses an orthopedic locking screw (10), wherein the orthopedic locking screw comprises a screw shaft (40), wherein the screw shaft comprises a recess (134), wherein the recess extends at least partially along a longitudinal axis (44) of the screw shaft, wherein the recess extends at least partially along a chord (see figure below) of a cross section of the screw shaft, and wherein a surface of a circular segment comprising the chord is at least partially provided with a threaded portion (124). 	Epperly fails to expressly teach or disclose the recess extending along between 90 and 60 % of the length of the chord. 	It would have been obvious to one having ordinary skill in the art at the time the 
 	Regarding claim 8, Epperly discloses the recess is a cut out (134, figures 5 and 20). 	Regarding claim 9, Epperly discloses the threaded portion is only provided on the surface of the circular segment comprising the chord (the other threaded regions are not part of the “threaded portion”). 	Regarding claim 10, Epperly discloses the circular segment comprising the chord wherein the recess extends at least partially along a longitudinal axis (44) of the screw shaft, and the recess extends along the length of a chord (see figure below) of a cross section of the screw shaft, and forming a threaded portion (124) at least partially in a surface of a circular segment (120’s x-section has an interior and exterior circular surface) comprising the chord. 	Epperly fails to expressly teach or disclose the recess extending along between 90 and 60 % of the length of the chord. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the recess within the chord to extend along between 90 and 60% of the length of the chord, since it has been held that where the general conditions of a claim are disclosed in the prior art (an orthopedic locking screw with a recess in the screw shat to expand/contract to lock with an IM rod), discovering the optimum or workable ranges involves only routine skill in the art.   	Regarding claim 16, Epperly discloses the deformable element is elastically deformable (figures 21-22, ¶76-77).
Claims 11-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Epperly (US 2012/0059428) in view of Evans et al. (US 2008/0249580).

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted out the ridges and grooves attachment between the screw and intramedullary nail for the threaded connection of Evans et al. as it is a known alternative attachment configuration for holding the screw locked to the intramedullary nail. 	Regarding claim 12, Epperly in view of Evans et al. disclose a pitch of the 
 	Regarding claim 13, Epperly in view of Evans et al. disclose the recess is configured for compensating manufacturing tolerances of the orthopedic locking screw (as the screw and aperture must be configured for a sliding and selectively locking engagement to be able to work correctly and cooperatively), the intramedullary nail and/or the bore arranged in the intramedullary nail (figures 2 and 8 of Epperly). 	Regarding claim 14, Epperly in view of Evans et al. disclose that the orthopedic locking screw and the intramedullary nail are configured for angularly stable connection (via their threaded connection when modified in view of Evans et al.) 	Regarding claim 17, Epperly discloses an orthopedic locking screw (10), wherein the orthopedic locking screw comprises a screw shaft (40), wherein the screw shaft has a slot (134) formed therein, wherein the slot extends at least partially along a longitudinal axis (44) of the screw shaft, and the slot extends along a length of a chord (see figure below) of a cross section of the screw shaft offset from the axis, the chord forming a shaft segment having an arcuate outer surface (120’s x-section has an interior and exterior circular surface).	Epperly fails to expressly teach or disclose the recess extending along between 90 and 60 % of the length of the chord. 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the recess within the chord to extend along between 90 and 60% of the length of the chord, since it has been held that where the general 
 	Evans et al. teach an orthopedic locking screw screw (220) having a threaded portion (228) that is configured to be fastened in an intramedullary nail (112) as it is a known alternative attachment configuration for holding the screw locked to an intramedullary nail (¶64). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted out the ridges and grooves surface retention feature for the threaded surface retention feature as it is a known alternative attachment 
    PNG
    media_image1.png
    581
    1051
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775